Citation Nr: 1700094	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  05- 18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.











INTRODUCTION

The Veteran had active military service from January 1959 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims have previously been before the Board. Most recently, in August 2013, the Board held that the Veteran was not entitled to separate disability ratings for anxiety reaction and PTSD. Then the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In March 2015, the Court remanded the Veteran's claims to the Board for further consideration.  The Board issued a subsequent decision in January 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw his appeal for entitlement to a rating in excess of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran regarding an increased rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for the above claim via September 2016 correspondence from his attorney.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the above claim and it is dismissed.


ORDER

The appeal for entitlement to an increased rating in excess of 50 percent for PTSD is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


